******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   CHRISTOPHER MICHOS ET AL. v. PLANNING
      AND ZONING COMMISSION OF THE
          TOWN OF EASTON ET AL.
                (AC 35796)
                Beach, Sheldon and Pellegrino, Js.
         Argued April 17—officially released July 15, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, Hon. Richard P. Gilardi, judge trial referee.)
  Michael T. Bologna, for the appellants (plaintiffs).
  Ira W. Bloom, with whom, on the brief, was Brian
A. Lema, for the appellee (named defendant).
  John F. Fallon, for the appellee (defendant New
England Prayer Center, Inc.).
                           Opinion

  SHELDON, J. This is an appeal by the plaintiffs, Chris-
topher Michos, Amalia Michos and Colleen Adriani,
from judgment of the Superior Court dismissing their
appeal from the decision of the defendant Planning and
Zoning Commission of the Town of Easton (commis-
sion), granting, with conditions, the application for a
special permit filed by the defendant New England
Prayer Center, Inc. (prayer center) to establish a place
of worship and parking area on property adjacent to
the plaintiffs’ property. On appeal, the plaintiffs claim
that the court erred in interpreting the applicable zoning
regulations with respect to the location and amount of
parking for the prayer center, thereby permitting 80
percent of the proposed parking to be located in front
of the prayer center in violation of the regulations. The
commission and the prayer center claim that the court
correctly determined that the commission acted fairly
and with proper motive in interpreting the applicable
zoning regulations when granting the prayer center’s
special permit. For the following reasons, we reverse
the judgment of the Superior Court.
   The court, in its memorandum of decision, set forth
the following facts and procedural history. ‘‘On May
18, 2010, the prayer center submitted a special permit
application to the commission, seeking to establish a
place of worship on land that it leased from the town
of Easton. . . . The land is located in an area of town
that is zoned for single-family residences. At its meeting
of August 23, 2010, the commission approved the prayer
center’s special permit application subject to eleven
special conditions, enunciated in a ‘Resolution of
Approval.’ . . .
   ‘‘[On appeal to the Superior Court, t]he plaintiffs
argue[d] that the prayer center’s application failed to
comply with the Easton zoning regulations (regula-
tions), specifically § 7.3.4, in that parking for the facility
is located in the front yard of the property. The plaintiffs
contend[ed] that, at a public hearing held on August 9,
2010, they raised the defect in the application, but that
the commission never addressed it and granted the
special permit anyway. The plaintiffs urge[d] the court
to interpret the phrase ‘front yard’ in the regulations
as meaning the entire area in front of a structure, the
phrase’s commonly understood ordinary meaning
according to any dictionary. The plaintiffs argue[d] that
§ 5.4.1 of the regulations creates minimum front yards
of no less than fifty feet, but that a front yard, in general,
can be larger than fifty feet. Thus, they posit[ed] that
a front lot setback is what results from the imposition
of a minimum front yard, but that ‘front yard’ is not
equivalent to ‘front yard setback.’ Additionally, the
plaintiffs contend[ed] that the commission showed
‘[overwhelming] concern for the environmental sensi-
tivity of the site’ and that ‘[i]n rebuttal to the plaintiffs’
argument during the public hearing in favor of prohib-
iting parking in front of the structure, [prayer center’s]
counsel went out of his way to talk about the potential
deleterious environmental effects of placing the parking
behind the structure as is required by the [r]egulation.’
[The plaintiffs’] state[d] that ‘[i]n failing to require the
[prayer center] to place its parking outside the front
yard, as is required by [§] 7.3.4 (A) of the [r]egulations,
the defendant [c]ommission went beyond its legal
authority and violated its own [r]egulations.’
   ‘‘The commission filed its trial brief on January 25,
2012. The commission argue[d] that it ha[d] reasonably
and consistently interpreted § 7.3.4 (A) of the regula-
tions to mean that once the minimum fifty foot setback
is applied, parking beyond the setback is permitted,
and that it is entitled to reasonably interpret its own
regulation, which it clearly did in this situation. It con-
tend[ed] that this has historically been the interpreta-
tion of this regulation for previous religious institutions,
allowing for proper balance and compliance with other
provisions of the regulations. The commission posit[ed]
that there is no definition of ‘front yard’ in the regula-
tions, and that arguably, the area in front of the pro-
posed structure is not a front yard at all, as the site
plan shows the prayer center at an angle to the street
with no parking immediately within 50 to 110 feet of
the building entrance. Additionally, the commission
argue[d] that it must fairly interpret § 7.3.4 (A) so as
to not run afoul of the unreasonable burden provisions
in the [Federal] Religious Land Use and Institutionalized
Persons Act (RLUIPA) [42 U.S.C. § 2000cc et seq.], and
that the strict interpretation advocated by the plaintiffs,
which would disallow all parking in front of a religious
structure, may impose a series of unreasonable burdens
on such religious applicants.
   ‘‘The prayer center also filed its reply brief on January
25, 2012. The prayer center argue[d] that its application
for a special permit complied in all respects with the
technical requirements of the regulations, and that the
commission so found and granted the application. It
assert[ed] that a local zoning commission has broad
discretion with regard to the interpretation and applica-
tion of its own regulations, and that if there are two
plausible interpretations of a regulation, the court gives
deference to the construction of the language adopted
by the commission. The prayer center contend[ed] that
the commission acted within its legal discretion in inter-
preting § 7.3.4 (A) and applied the term ‘front yard,’ in
a manner consistent with the provisions of the regula-
tions as a whole, including § 5.4.1 and the rest of § 7.3.4.
The prayer center argue[d] that the commission’s action
should not be overruled simply because the plaintiffs
suggest an alternate interpretation of the regulations.
It contend[ed] that with regard to this application
involving a house of worship on a 30.5 acre parcel, the
plaintiffs’ suggestion that § 7.3.4 (A) should be interpre-
ted to preclude totally and absolutely any parking what-
soever on any portion of the property located anywhere
in the front of the proposed building is not a rational
or reasonable interpretation of the regulation. Addition-
ally, the prayer center posit[ed] that when more than
one interpretation of a zoning regulation is possible,
restrictions upon the use of land should not be extended
by implication, and doubtful language and terms subject
to different interpretations should be construed against
rather than in favor of restricting the use of property.
   ‘‘On February 17, 2012, the plaintiffs filed their brief
in reply to the defendants. The plaintiffs counter[ed]
that the issues in this appeal require only construction
of regulatory language, which construction is in the
sole province of the court. The plaintiffs contend[ed]
that the proper standard of review for the court is a de
novo statutory analysis. They maintain[ed] that § 5.4.1
of the regulations establishes minimum front, side and
rear yards and simply sets a minimum depth for the
yards rather than defining them; rather, the common
dictionary meaning of the term ‘front yard’ should be
relied on since the term is not explicitly defined in
the regulations and no ambiguity exists. The plaintiffs
argue[d] that the notion that the commission has histori-
cally relied on prohibiting parking only in the minimum
fifty foot setback is immaterial, since it is not in the
record, and that RLUIPA is not implicated here because
the regulations apply equally to churches, places of
worship, museums, art galleries, private schools, pri-
vate recreation clubs and nursery schools. Additionally,
the plaintiffs posit[ed] that prohibition of parking in
the front yard yields reasonable results aligned with
Easton’s town plan.
   ‘‘The original return of record was filed on September
9, 2011. A supplemental return of record was filed on
September 29, 2011. The court held a trial on May 10,
2012. A second supplemental return of record was filed
on August 23, 2012.’’ (Citations omitted; footnotes
omitted.)
   Following the trial in this matter, the court agreed
with the plaintiffs that they were aggrieved, had stand-
ing to prosecute the appeal, and had timely filed and
properly served the appeal. The court ultimately dis-
missed the appeal because it disagreed with the plain-
tiffs on ‘‘the impact of § 7.3.4 (D) of the regulations on
the outcome of th[e] appeal.’’ Specifically, the court
reasoned as follows: ‘‘The plaintiffs state, in citing
§ 7.3.4 (D), that [i]n drafting its regulations, the commis-
sion itself equates parking in the front yard [§ 7.3.4 (A)]
with parking in front of the structure [§ 7.3.4 (D)]. While
the court agrees that this is a valid interpretation of
§ 7.3.4 (A) and (D) read together, the plaintiffs fail to
realize what § 7.3.4 (D) allows. . . . [Section] 7.3.4 (D)
states: Should the layout of the property including the
improvements and the parking warrant parking to be
located in front of the structure, the Commission may
permit up to 10 percent of the off-street parking in front
of the structure provided that the parking is designed
and limited to visitor use and the foregoing standards.
Section 7.3.4 (D) explicitly allows parking in front of
the structure, ironically the plaintiffs’ favored definition
of front yard, in some circumstances. Under the rules
of statutory construction, the plain meaning of this spe-
cific regulation allows parking in front of the structure.
As there is no argument addressed to the merits of
§ 7.3.4 (D), the court does not need to address whether
the circumstances enunciated in that regulation are met
in this case. Section 7.3.4 (D) plainly allows parking
in front of a structure.’’ (Footnotes omitted; internal
quotation marks omitted.) This certified appeal
followed.
   ‘‘Resolution of this issue requires us to review the
relevant town regulations. Because the interpretation
of the regulations presents a question of law, our review
is plenary. . . . We also recognize that the zoning regu-
lations are local legislative enactments . . . and, there-
fore, their interpretation is governed by the same
principles that apply to the construction of statutes.
. . . Whenever possible, the language of zoning regula-
tions will be construed so that no clause is deemed
superfluous, void or insignificant. . . . The regulations
must be interpreted so as to reconcile their provisions
and make them operative so far as possible. . . . When
more than one construction is possible, we adopt the
one that renders the enactment effective and workable
and reject any that might lead to unreasonable or bizarre
results.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) Heim v. Zoning Board of
Appeals, 289 Conn. 709, 715–16, 960 A.2d 1018 (2008).
    In the present case, we will examine the language of
the regulation at issue to determine the meaning of
‘‘front yard’’ in § 7.3.4 (A) of the regulations and whether
the court properly applied the exception provided for
in § 7.3.4 (D) to the facts of this case.1
   We begin with the text of the regulation. Section 7.3.4
of the regulations provides as follows: ‘‘Location of off-
street parking shall be determined according to the
following standards: (A) No parking shall be permitted
in the front yard except for necessary access drives.
(B) No parking area shall be located within 50 feet of
any property line. (C) All parking areas and access
drives shall be located so as not to adversely affect the
character of the neighborhood in which the premises
are located. (D) Should the layout of the property
including the improvements and the parking warrant
parking to be located in front of the structure, the Com-
mission may permit up to 10 [percent] of the off-street
parking in front of the structure provided that the park-
ing is designed and limited to visitor use and the forego-
ing standards.’’
    The key term in § 7.3.4 (A) of the regulations, ‘‘front
yard,’’ is not defined or explained anywhere in the regu-
lations. In such a situation, General Statutes § 1-1 (a)
provides: ‘‘In the construction of the statutes, words and
phrases shall be construed according to the commonly
approved usage of the language; and technical words
and phrases, and such as have acquired a peculiar and
appropriate meaning in the law, shall be construed and
understood accordingly.’’ ‘‘If a statute or regulation
does not sufficiently define a term, it is appropriate
to look to the common understanding of the term as
expressed in a dictionary.’’ (Internal quotation marks
omitted.) Heim v. Zoning Board of Appeals, supra, 289
Conn. 717. Although the term ‘‘front yard’’ is not well
defined, as the court discovered, the term ‘‘frontage’’
is, however, well defined, with substantial similarity
in a number of dictionaries, each embracing a broad
interpretation of the term. See, e.g., Merriam-Webster’s
Collegiate Dictionary (11th Ed. 2003) (‘‘frontage’’ is ‘‘the
land between the front of a building and the street’’);
American Heritage Dictionary of the English Language
(4th Ed. 2002) (‘‘frontage’’ is ‘‘the land between a build-
ing and the street’’); Webster’s Third New International
Dictionary (2002) (‘‘frontage’’ is ‘‘the land between the
front of a building and the street,’’ and ‘‘front yard’’ is
‘‘an area in front of a house’’); The Random House
Dictionary of the English Language (2d Ed. 2001)
(‘‘frontage’’ is ‘‘the land between a building and the
street’’). The common usage of ‘‘front yard,’’ therefore,
appears to be the area in front of a structure, between
the structure and the street.
   The only other provision in the regulations that spe-
cifically mentions ‘‘front yard’’ is § 5.4.1, which sets
forth the ‘‘minimum front yard’’ requirements as fol-
lows: ‘‘The minimum front yard shall measure no less
than 50 feet at any point when measured perpendicu-
larly to the street line, but in no case shall the structure
be less than 75 feet from the center line of the paved
surface of any street. The minimum side and rear yards
shall measure no less than 40 feet when measured per-
pendicularly to the respective yard lines.’’ In the present
case, the parking for the prayer center was granted by
a special permit, and thus is controlled by article 7 of
the regulations, which relates to all matters pertaining
to special permits, and more specifically, § 7.3.4, which
concerns off-street parking, and thus § 5.4.1 does not
control the outcome of this case. The defendants urge
this court to interpret ‘‘front yard,’’ as that term is used
in § 5.4.1, to conclude that the proposed parking for
the prayer center is actually located entirely outside of
the front yard, and thus that the court properly dis-
missed the plaintiffs’ appeal. Section 5.4.1, however,
defines the term ‘‘minimum front yard’’—a term that is
not found anywhere in § 7.3.4, and therefore § 5.4.1
sheds no light on our interpretation of ‘‘front yard.’’
   ‘‘We always must construe a regulation in light of
its purpose. See West Hartford Interfaith Coalition v.
Town Council, 228 Conn. 498, 508, 636 A.2d 1342 (1994)
([a] statute . . . should not be interpreted to thwart
its purpose . . .).’’ (Internal quotation marks omitted.)
Heim v. Zoning Board of Appeals, supra, 289 Conn.
718. The purpose of § 7.3.4 (A) through (C) of the regula-
tions is to impose restrictions on the location and design
of parking pursuant to special permits, whereas § 7.3.4
(D), sets forth a conditional exception to the restric-
tions in subsections (A) through (C). Although the court
agreed with the plaintiffs that § 7.3.4 (A), in particular,
expressly prohibits parking in the front yard, it con-
cluded, notwithstanding, to the contrary, that § 7.3.4
(D), created an unconditional exception that allows for
such parking. The court quoted the language of § 7.3.4
(D) in its analysis, but failed to take into consideration
the plain language of the phrase, ‘‘up to 10 [percent] of
the off-street parking,’’ by concluding that the mere
existence of this section permits parking in the front
yard without any consideration as to the amount of
parking that was proposed to be in the front yard of
the prayer center. The court concluded that ‘‘[u]nder
the rules of statutory construction, the plain meaning
of [§ 7.3.4 (D)] allows parking in front of the structure.
. . . Section 7.3.4 (D) plainly allows parking in front
of a structure.’’ (Footnote omitted.) The court then
declined to ‘‘address whether the circumstances enunci-
ated in that regulation are met in this case,’’ because
no party raised an argument as to the applicability of
§ 7.3.4 (D) in its briefs. The court clearly failed to give
fair import to the terms of the conditional exception
in § 7.3.4 (D) by extending it beyond the regulation’s
narrow language and purpose. Given the text, meaning,
and purpose of § 7.3.4 of the regulations, we conclude
that the proposed parking for the prayer center would
violate the regulations. Accordingly, we conclude that
the court erred in dismissing the plaintiffs’ appeal by
concluding, without considering the conditional excep-
tions set forth therein, that § 7.3.4 (D) permits the pro-
posed parking in the front yard of the property.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     We acknowledge that General Statutes § 1-2z requires a threshold deter-
mination of whether the regulation is ambiguous. In both their brief and at
oral argument, the plaintiffs claimed that the language of § 7.3.4 (A), that
‘‘no parking shall be permitted in the front yard,’’ is clear and unambiguous
text. We agree. Although the regulations do not explicitly define the term
‘‘front yard,’’ the court agreed with the plaintiffs’ reading of § 7.3.4 (A) and
(D), that ‘‘[i]n drafting its regulations, the commission itself equate[d] parking
‘in the front’ yard’ [§ 7.3.4 (A)] with parking ‘in front of the structure’
[§ 7.3.4 (D)].’’